Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
 Response to Arguments
Applicant’s arguments (p. 6-7), see Applicant Arguments/Remarks, filed 06/23/2022, with respect to the previous rejection of claim 1 under Bolea et al (2014/0228905 A1) under 35 USC 103 have been fully considered and are persuasive, in view of the present amendment to the claim.  Claim 1 now expressly recites measuring an electrical potential generated by the muscle cells of a tongue, and the amendment to claim 27 provides context that the electrical potential is measured by one or more EMG sensors, which was not previously recited. The amended claims overcome the previously applied rejection in view of Bolea. Therefore, the previous rejection has been withdrawn.  However, the claims do not overcome the prior art. Upon further consideration, a new ground(s) of rejection is made in view of further teachings of Bolea, who shows measuring an electrical potential generated by the muscle cells of a tongue using EMG sensors of a worn oral appliance (para. 0400), wherein the oral appliance comprises EMG sensors in surface contact with the tongue of the patient, including needle electrodes placed in the muscles of the tongue of the patient (Fig. 55, electrodes 552; para. 0398).
Claims 12-17 and 20-23 have been cancelled. Claims 28-30 are newly added. Claims 1-3, 6-11, 18-19, and 24-30 are presently examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al (2014/0228905 A1, hereinafter “Bolea”, previously cited).
Regarding claims 1 and 27-29, Bolea shows a method of circumferentially disposing a plurality of electrode contacts 216 around a trunk of a hypoglossal nerve (HGN) (Figs. 21A-21B, para. 0189, describing a nerve cuff, and para. 0162, describing positioning the electrodes to a specific part of the HGN, including the trunk; para. 0164-0165 also describe suitable nerve stimulation sites, including the HGN trunk in the last sentence of para. 0165). Under the broadest reasonable interpretation, “sets of the electrode contacts” includes groups of the presently existing electrode contacts, including overlap of which electrodes comprise a “set”. Bolea teaches that the electrodes can be arranged in a manner appropriate to the stimulation delivery needed, in plurality of electrodes and grouped as sets of electrodes (para. 0243-0244), selectable electrode contacts (para. 0221), and selecting combinations of the electrode contacts to steer delivery of electrical stimulation (para. 0402, 0711). Bolea shows, that when selecting combinations of electrode contacts, that Bolea tries different combinations and tests the results of each combination (para. 0402).  Since Bolea shows arranging a plurality of electrode contacts around the HGN trunk, and selecting different combinations of the electrode contacts for stimulation delivery, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected different sets (the combination groupings) of the plurality of electrode contacts to provide appropriate stimulation delivery to the stimulation site.
Bolea further shows sequentially delivering an electrical pulse train to each of a plurality of sets (as modified above) of the electrode contacts (para. 0246, describing that signal delivery does not interfere with delivery to other electrodes; para. 0421, describing sequential stimulation delivery in between sensing periods). The claim language does not describe the sequence of delivery (such as a particular order to each of the electrode sets), so Examiner interprets Bolea’s interleaved method of delivery/sensing to show sequential delivery to the plurality of electrode sets. Since the plurality of electrode sets are selected and positioned around the HGN trunk for the purpose of using said electrode sets to deliver the appropriate therapy, it would have been further obvious to have ensured that each electrode set receives an electrical pulse train. By delivering to each of the plurality of sets of electrode contacts, Bolea’s sensing of obstructive sleep apnea (OSA) (para. 0421) can be improved since interleaved stimulating and sensing all about the nerve is ensured.
Bolea shows measuring a physiological parameter of the patient indication of an efficacy of the delivered electrical pulse train in treating obstructive sleep apnea (OSA) (para. 0267, wherein the physiological parameter relates to respiration/inspiration), wherein the physiological parameter further includes an electrical potential generated by the muscle cells of a tongue of the patient, by means of EMG sensors in contact with the tongue by means of a worn oral appliance (Figs. 53-56 showing oral appliances 530, 540, 550, and 560, respectively, having electrodes/sensors 534, 544, 554, and 562/564 respectively, which are in surface contact with the tongue; para. 0394-0395 and 0397-0399 describe surface contact with the tongue; para. 0400 expressly describes that the surface electrodes measure EMG activity, or electrical potential of the muscle cells, of the tongue), and modulating electrical signal delivery based on feedback from the measured EMG activity (para. 0412, 0558).
Regarding Bolea’s selectable electrode contacts (para. 0221), Bolea shows determining optimal electrode combinations (para. 0402) and to provide appropriate stimulation to the nerve, such that Bolea shows selecting one of the sets of electrode contacts based on the measured physiological parameter (comprising EMG activity, above) by way of selecting the stimulation mode that targets specific stimulation to the electrodes for the appropriate stimulation pattern (para. 0580-0581, 0656). Bolea shows training and/or programming the neurostimulation system according to the aforementioned feedback, to trigger for a stimulation treatment (para. 0129, 0267) and use that to learn what are the effective stimulation settings (including electrode combinations/sets) and stimulation parameters for a measured electrical potential that triggers for the needed stimulation treatment (para. 0410 – changing parameters to steer the stimulation field, and to train the system to learn effective patterns for later selection and use based on the measured OSA condition; para. 0411 – training/learning stimulation settings including selecting electrodes according to location; para. 0413-0414 – wherein the system is taught or programmed according to assessment of the most effective stimulation parameters and settings to treat the detected OSA) , such that Bolea shows tracking feedback for how well the system responds to a triggered stimulation, and if that stimulation is effective and modulating the parameters and settings as necessary to effectively treat the detected physiological condition, and recording what was effective while also measuring if the OSA is being effectively treated. Based on this feedback, learning, and training method, Bolea therefore shows measuring a physiological parameter (comprising the electrical potential from the EMG sensors) of the patient indicative of an efficacy of the different stimulation parameters and settings used to treat OSA, and training the system to pair the best stimulation (comprising selecting the desired electrode contacts and stimulation parameters) for the measured physiological condition which triggers the required (learned/trained) stimulation treatment. Therefore, measuring an electrical potential generated by the muscle cells of the tongue both triggers for selecting an effective stimulation treatment and indicates efficacy of a treatment by selecting said treatment according to the training/programming of the system. The claim language is broadly worded and does not distinguish Applicant’s invention from Bolea’s trained/programmed neurostimulation system and method of having measured efficacy of each of the different stimulation sets and stimulation parameters and then applying the effective treatment according to the various measured physiological parameters, including the electrical potentials measured by the EMG sensors of the worn oral appliance, that has already been associated with the effective stimulation treatment.
Regarding claim 2, Bolea shows wherein the electrical pulse train is delivered from a neurostimulator, the method further comprising programming the neurostimulator with the selected set of electrode contacts (Figs. 1-2, para. 0127, 0132, 0710).  
Regarding claim 3, Bolea shows wherein the device used for the method is sized for an HGN trunk having a diameter in the range of 2.5 mm to 4.0 mm (para. 0146, wherein the nerve cuff can accommodate an HGN trunk having a diameter within the claimed range; para. 0216, wherein the nerve cuff is placed around an HGN, including the HGN trunk as discussed above; para. 0604, wherein an appropriately sized cuff is selected based on the nerve diameter – therefore, Bolea shows using an appropriate cuff for the HGN trunk having a diameter between 2.5 mm to 4.0 mm).  
Regarding claim 6, Bolea shows wherein the plurality of electrode contacts circumferentially span at least a 180-degree arc around the HGN trunk (Figs. 21A-21B, para. 0189, wherein the electrode contact points 216 are all around the circumference of the nerve, unlike the embodiment shown in Fig. 22, para. 0190, which is semi-circular and contacts a length and not a circumference of the nerve).  
Regarding claim 7, Bolea shows wherein the plurality of electrode contacts circumferentially span at least a 270-degree arc around the HGN trunk (see the rejection of claim 6 above).  
Regarding claim 8, Bolea shows wherein the plurality of electrodes are spatially arranged to establish multiple electrical contact points around the HGN trunk, and to allow for field steering (para. 0189) and selective activation of electrodes (para. 0711). Bolea shows that electrode spacing allows for optimal current steering, in order to effectively target specific stimulation sites given the electrode arrangement (para. 0164, 0207 “stimulate a select area or fascicle(s)”, 0711 “electrical field steering…used for selective activation”), so the spacing of electrodes, inherently comprising center-to-center distance spacing, is optimized for performing the method effectively. Bolea shows close, but not overlapping electrode spacing arrangements (Figs. 27A-27C), wherein the electrodes are shown to be at least equal to or less than twice the width of each electrode contact of the respective pair of electrode contacts. In the alternative, if the spacing arrangement is not shown by Bolea’s figures, since Bolea shows that spacing is important to provide appropriate electrical contact and desired control of stimulation delivery according to electrode positioning and spacing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further optimized Bolea’s method and arranged the electrodes such that a center-to-center spacing of each pair of adjacent ones of electrode contacts is equal to or less than twice the width of each electrode contact of the respective pair of electrode contacts, since "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
Regarding claim 9, Bolea teaches wherein the electrodes are configured to be arranged in a bipolar mode (para. 0211-0214), and that the stimulation output is configured to deliver bipolar stimulation (para. 0460, 0481). Bolea shows sets of electrode contacts and sequential delivery as discussed in the rejection of claim 1 above. Based on Bolea’s teaching to provide a bipolar arrangement and bipolar stimulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea so that each set of electrode contacts comprises a pair of adjacent ones of the electrode contacts, and the electrical pulse train is sequentially delivered to each set of electrode contacts in a bipolar mode.  
Regarding claim 10, Bolea shows wherein each set of electrode contacts comprises a single electrode contact, and the electrical pulse train is sequentially delivered to each set of electrode contacts in a monopolar mode (para. 0651-0652).  
Regarding claim 11, Bolea shows wherein the electrical pulse train has an initial, preconditioning current or voltage amplitude and a subsequent higher stimulating current or voltage amplitude, such that one or more peripherally located nerve fascicles in the nerve are pre-conditioned by the initial preconditioning current or voltage amplitude, and one or more centrally located nerve fascicles in the nerve further away from the at least one electrode than the peripherally located nerve fascicles are triggered by the higher stimulating current or voltage amplitude, while the one or more pre-conditioned peripherally located nerve fascicles are not triggered by the higher stimulating current or voltage amplitude (para. 0653-0656).  
Regarding claim 25, Bolea shows wherein the electrode contacts are located on the HGN trunk proximal to a medial branch of the HGN trunk (para. 0157, 0161, 0165, wherein the electrodes are so positioned to innervate the desired muscles controlling patency of the upper airway).
Regarding claim 26, see the rejection of claim 1 above, wherein Bolea shows measuring an electrical potential generated by muscle cells of the tongue of the patient both triggers for selecting an effective stimulation treatment and indicates efficacy of a treatment by selecting said treatment according to the training/programming of the system. Bolea is relied upon to show monitoring for feedback of if the selected stimulation treatment is effective to treat OSA, so that when an electrical potential is measured in the future, the system is configured to select treatment that was learned or programmed based on efficacy of each sequentially delivered electrical pulse train in treating the OSA. Bolea is also relied upon to show modulating the stimulation treatment as needed based on response to the treatment setting. Therefore, based on the teaching discussed in the rejection to claim 1 above, Bolea shows that training and programming the neurostimulation system to select the best stimulation treatment according to a measured electrical potential, and also modulating the treatment according to response to the selected treatment, includes measuring the electrical potential while the electrical pulses are sequentially delivered to each of the plurality of different sets of electrode contacts, in order to train for, and later verify for, optimal treatment of the OSA.
Regarding claim 30, Bolea shows that the oral appliances comprising the EMG sensors (see the rejection of claim 28 above) comprises one or more needle electrodes placed into the muscles of the tongue of the patient (Fig. 55, electrode 552 of oral appliance 550; para. 0398 describing “a pair of small needle intramuscular electrodes 552 that extend into the genioglossus”).

Claims 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea as applied to claim 1 above, and further in view of Bradley et al (US 2006/0195159 A1, hereinafter “Bradley”, previously cited).
Regarding claim 18, Bolea shows selecting electrode combination sets for steering stimulation delivery to the nerve, as discussed in the rejection of claim 1 above. As also discussed in claim 1 above, Bolea shows determining efficacy of each of the sequentially delivered electrical pulse trains in treating the OSA, according to training/programming the neurostimulation system to correlate the measured electrical potential and effective treatment of OSA. Bolea also shows quantitatively scoring how the stimulation therapy affects airway response, by scoring airway size with relation to tongue movement/position (para. 0669). Bolea lacks showing scoring the electrode contact sets based on the measured electrical potential as affected by the electrode combination set selection and steering for stimulation delivery. Bradley teaches that it is known in the art of electrode selection to rank/score the electrodes in order of preference for a desired treatment or effect (para. 0078-0079), wherein the ranking/scoring is based on measured outcomes of stimulation applied and their responses (para. 0077). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea’s selection of electrode contact sets, according to effective treatment for OSA, based on a measured electrical potential generated by the muscle cells of the tongue in view of Bradley’s ranking/scoring of electrodes to be used in order to achieve a desired stimulation outcome or effect, such that the modification comprises computing a rank/score of each of the electrode contact sets based on the respective measured electrical potential.  
Regarding claim 19, Bolea in view of Bradley renders obvious the invention of claim 18 above. Since the combination shows improving selection of the electrode combination sets and stimulation therapy for treatment of OSA based on the measured electrical potential, which includes detecting respiration/inspiration, the combination renders obvious determining the efficiency of each inspiration phase in the respiratory cycle based on the measured physiological parameter, and computing the score based on the determined efficiency of each inspiration phase in the respiratory cycle.  
Regarding claim 24, Bolea further shows wherein the physiological parameter comprises the movement of the tongue of the patient, to coordinate effective stimulation delivery according to respiration (para. 0129) and tongue movement (para. 0130, 0669). It would have been further obvious to incorporate this feature when scoring and selecting the electrode combination set based on this physiological parameter, comprising67Attorney Docket No.:AMF-009USCON2-A711 CON2 determining the extent to which the tongue of the patient protrudes based on the movement of the tongue of the patient, wherein the score is computed based on the determined extent to which the tongue of the patient protrudes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792